Citation Nr: 0421609	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for peripheral neuropathy, and if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1954 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action by the 
RO that found that no new and material evidence has been 
submitted to reopen a claim for service connection for 
peripheral neuropathy that had been previously denied in an 
unappealed rating action of April 1999.  


FINDINGS OF FACT

1. In an April 1999 decision, the RO denied the veteran's 
claim for service connection for peripheral neuropathy.  No 
appeal was filed and, under the law, the decision became 
final.

2. Subsequently received evidence relates to a previously 
unestablished fact necessary to substantiate the claim, 
namely that the veteran's current peripheral neuropathy is 
related to the use of lithium taken for the treatment of a 
service connected psychiatric disorder.

3.  The veteran's current peripheral neuropathy is the result 
of Lithium used to treat a service connected psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim for secondary service 
connection for peripheral neuropathy is reopened. 38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2003).  

2.  The veteran's peripheral neuropathy was proximately due a 
service connected disability.  38 C.F.R. § 3.310(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

The Board will therefore proceed to consider the veteran's 
application to reopen his claim for secondary service 
connection for peripheral neuropathy.  

I.	Factual Basis

The evidence that was of record at the time of the RO's April 
1999 unappealed rating action of April 1999 may be briefly 
summarized.  

In a May 1971 rating decision the RO granted service 
connection for a "nervous condition" described as anxiety.

In a March 1979 rating decision the RO recognized manic 
depressive psychosis as being service connected.

The record shows that the veteran had been prescribed Lithium 
for the treatment of a manic depressive psychosis since the 
mid 1970s.  

In September 1997 the veteran requested discontinuance of 
this medication because he wished to see if this medication 
was responsible for numbness and diminished sensation in the 
lower extremities.  

In April 1999 the veteran's medical records were reviewed by 
a VA physician to ascertain if the veteran had a disability 
in the lower extremities due to Lithium toxicity.  The doctor 
noted that the veteran's records contain no indication that 
the veteran's Lithium level was ever above normal limits.  

The veteran was noted to have numerous medical problems 
including peripheral vascular disease, congestive and 
coronary artery disease, benign prostatic hypertrophy and 
other medical problems.  It was also noted that the veteran's 
weakness, diminished sensation, and swelling in the lower 
extremities had continued even after the discontinuance of 
Lithium.  A consultation with a behavioral health physician 
and a pharmacist was conducted and it was concluded that 
there was no indication that there was a causal relationship 
between long-term Lithium use and Lithium toxicity.  The 
physician opined that it was at least as likely as not that 
there was no causal relationship between the veteran's long 
term Lithium use and his peripheral neuropathy and no 
indication that the veteran's Lithium level was ever above 
normal limits.  

The evidence associated with the claims folder subsequent to 
the final April 1999 rating action that denied service 
connection for peripheral neuropathy includes VA clinical 
records that reflect treatment during 2001 and 2002 for 
various disorders, to include peripheral neuropathy.  

In the course of this treatment, a VA podiatrist assessed the 
veteran's peripheral neuropathy to be secondary to Lithium 
and on another occasion this doctor indicated that the 
neuropathy was "possibly" due to Lithium.

Another VA physician assessed to the veteran's peripheral 
neuropathy to be "questionably" due to Lithium, while on 
another date this physician assessed the veteran's peripheral 
neuropathy to be "presumably" secondary to Lithium.  

After a May 2001 neurology consultation, the impression was 
polyneuropathy (sensory greater than motor) of uncertain 
etiology with differential diagnoses that included "Lithium 
induced neuropathy versus chronic inflammatory demyelinating 
polyneuropathy versus metabolic."  A CT scan and nerve 
conduction studies were ordered.  

A June 2001 CT scan of the brain showed no abnormalities.  An 
electromyogram of August 2001 showed evidence of peripheral 
polyneuropathy that was severe in degree.  Differential 
diagnoses included toxic neuropathy, pharmaceuticals; 
nutritional deficiencies; connective tissue disease; 
sarcoiditis; and neuropathy of chronic illness, "etc."

II.	Legal Criteria  

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a).  Also the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103. The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

New evidence is defined as evidence not previously submitted 
to agency decision makers. Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim. New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a)

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The basis for the June 1999 rating action by the RO that 
denied service connection for peripheral neuropathy was, 
essentially, that there was no clinical evidence that 
demonstrated a causal relationship between the veteran's 
Lithium use for his service connected psychiatric disorder, 
and his peripheral neuropathy.  The evidence associated with 
the record since the June 1999 rating action includes VA 
clinical evidence from 2001 and 2002 that reflects treatment 
for peripheral neuropathy and these records contain competent 
medical opinion that indicate that there is, or may be, a 
relationship between the veteran's Lithium use and his 
peripheral neuropathy.  

This evidence relates to an essential element of secondary 
service connection.  It provides competent evidence of a link 
between current peripheral neuropathy and the Lithium taken 
by the veteran to treat his service connected psychiatric 
disability.  There was previously no evidence of a link 
between Lithium and the neuropathy. As such, this evidence 
constitutes new and material evidence.  

Turning to the merits of the veteran's claim, the Board notes 
that a review of the entire record indicates that competent 
medical opinion in this case is conflicting as to whether 
there is a relationship between the veteran's use of Lithium 
for the treatment of his service connected psychiatric 
disorder and the development of peripheral neuropathy.  

The opinion of the VA physician who conducted the April 1999 
review of the veteran's records was clearly in the negative 
regarding this question.  However, the opinion of the VA 
examiner who conducted an evaluation in May 2001 was 
equivocal in regard this question.  The veteran's treating VA 
physicians however, have stated at various times that the 
veteran's peripheral neuropathy was due to Lithium, or at 
least is possibly the result of lithium use.  

In weighing the different medical opinions, the Board is of 
the opinion that the evidence in this case is in virtual 
equipoise.  That being the case, the Board resolves 
reasonable doubt in the veteran's favor, and finds that 
service connection for peripheral neuropathy, as secondary to 
Lithium use for the treatment of a service connected 
psychiatric disorder, is warranted.  

                                                      ORDER

New and material evidence having been submitted, the claim 
for service connection for peripheral neuropathy is reopened.  

Service connection for peripheral neuropathy is granted.  




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



